OWEN, Judge
(dissenting).
The opinion prepared for the court by Mr. Justice Barns expresses the view that the trial court did not commit reversible error in failing to formally arraign the defendant. I agree with the view expressed therein and if this were the only question raised on the appeal, I would concur that the judgment should be affirmed.
Appellant also raises for our consideration the question of the sufficiency of his putative plea of guilty to the charge of forgery. In my opinion the record adequately reflects that the appellant did not enter a proper plea of guilty. The limited or qualified admission of guilt did not include the essential element of the intention to injure or defraud another. Section 831.-01, F.S.1967,- F.S.A. The court thereupon summarily announced that defendant was pleading guilty to forgery, when in effect he did not enter such a plea, and the court should not have received it as a plea of guilty without being satisfied that it was voluntarily and intelligently made. Appellant’s subsequent appearance before the court for sentencing and his affirmative response to the court’s statement that appellant had theretofore pled guilty to the crime of forgery does not, in my opinion, cure the prior procedural defect. In my view the ends of justice would best be served by vacating the judgment and sentence and remanding the cause to the trial court for arraignment and appropriate subsequent proceedings.